Citation Nr: 1244028	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-31 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to November 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Waco Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent rating for chronic lumbar strain and sacroiliitis.  The issue has been recharacterized as stated on the preceding page to reflect that the Veteran has been found to have degenerative disc disease (which is considered to be part of the service connected low back disability entity).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds proper adjudication of this matter based on the record, as it currently stands, is not possible, and that additional development of the evidentiary record is necessary.  

Specifically, a review of the report of the August 2011 VA spine examination of the Veteran found it to be inadequate for rating purposes.  First, the examiner made findings that appear to be inconsistent.  Reporting on spine musculature, she indicated that there was no pain on [lateral] motion to either side.  However, reporting on range of motion studies, she indicated that that there was objective evidence of pain on active range of motion (but did not identify the point in the active range of motion at which pain appeared).  

Furthermore, the Veteran previously was specifically denied a separate compensable rating for lower extremity neurological manifestations of her low back disability (based on a finding that such were not shown).  On August 2011 VA examination it was noted that a prior MRI had revealed mild S1 nerve root compression; that the Veteran complained of left leg numbness; that there was no neurological impairment of the lower extremities; but that nerve conduction studies could not be completed because the Veteran was 23 weeks pregnant.  In addition, the examiner made an incidental finding of a significant leg length discrepancy, but did not comment on the significance of such discrepancy/note whether it is related to the low back disability.  A contemporaneous examination that is more complete, and resolves the above-noted inconsistencies, is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The examination report also notes that the Veteran was receiving ongoing treatment for her back (trigger point injections), and was reportedly in constant pain as she was unable to take pain medication due to her pregnancy.  Records of her ongoing treatment are not associated with the claims file.  As records of any such treatment would be pertinent evidence in this matter they must be secured for the record.   

Accordingly, the case is REMANDED for the following n:

1.  The RO should ask the Veteran to identify all evaluations and treatment she has received for her back disability during the pendency of this claim/appeal (records of which are not already associated with the record), and to provide releases for VA to secure records of any such private treatment.  The RO should secure for association with the record copies of the complete clinical records of all evaluations and treatment from all providers identified,  If any private provider does not respond to VA's request for records, the Veteran should be so advised, and further advised that ultimately it is her responsibility to ensure that private treatment records are received.  

2.  The RO should then arrange for a VA orthopedic examination of the Veteran to determine the current severity of her service connected low back disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria.  Any indicated studies should be completed; the studies should specifically include range of motion studies of the lumbar spine (including restrictions due to pain or with use), and any studies indicated to ascertain whether or not the Veteran's low back disability has compensable neurological manifestations (to specifically include of the lower extremities).  All symptoms and functional limitations due to the service-connected low back disability should be described in detail.  The examiner should explain the rationale for all opinions.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

